Case 5:20-cr-00218-DEW-MLH Document 1 Filed 09/23/20 Page 1 of 4 PagelD#: 1
RECEIVED
UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION

UNITED STATES OF AMERICA
5:20-cr-00218-01

*
*

VERSUS : Judge Walter
*

DILLON J MERRITT Magistrate Judge Hornsby

INDICTMENT
THE GRAND JURY CHARGES:
Count 1
Kidnapping
[18 U.S.C. § 1201(a)(1)]
Beginning on or about December 18, 2017 and continuing until December 16,
2017, in the Western District of Louisiana and elsewhere, the defendant, DILLON J.
MERRITT, did knowingly and unlawfully seize, confine, kidnap, abduct, and carry
away and hold the victim G.L. for some purpose or benefit, and, did willfully transport
G.L. without her consent in interstate commerce from Louisiana to Texas, all in
violation of Title 18, United States Code, Section 1201(a)(1).
Count 2
Interstate Domestic Violence
[18 U.S.C. § 2261(a)(1)]
Beginning on or about December 18, 2017 and continuing until December 16,
2017, in the Western District of Louisiana and elsewhere, the defendant, DILLON J.
MERRITT, did travel in interstate commerce with the intent to kill, injure, harass, or

intimidate the victim G.L., an intimate partner or dating partner of said defendant,

and, while in the course of or as a result of said travel, committed or attempted to
Case 5:20-cr-00218-DEW-MLH Document 1 Filed 09/23/20 Page 2 of 4 PagelD#: 2

commit a crime of violence against G.L., all in violation of Title 18, United States Code,
Section 2261(a)(1) and (b)(5).

During the commission of the offense charged in Count 2, the defendant,
DILLON J. MERRITT, did:

(1) use a dangerous weapon;

(2) cause the victim G.L. serious bodily injury;

(3) commit aggravated sexual abuse, to wit: said defendant did
knowingly cause, or attempt to cause, the victim G.L. to engage in a sexual act,
by the use or attempted use of force against G.L., or by threatening or placing
G.L. in fear that she would be subjected to death, serious bodily injury, or
kidnapping, in violation of Title 18, United States Code, Sections 2261(b)(4),
2241(a), and 2246(2); and

(4) commit sexual abuse, to wit: said defendant did knowingly cause,
or attempt to cause, the victim G.L. to engage in a sexual act, by threatening or
placing G.L. in fear (other than by threatening or placing G.L. in fear that she
would be subjected to death, serious bodily injury, or kidnapping), in violation of
Title 18 United States Code, Sections 2261(b)(4), 2242(1), and 2246(2);

all in violation of Title 18, United States Code, Section 2261(a)(1), (b)(8), and (b)(4).
Count 3
Interstate Domestic Violence
[18 U.S.C. § 2261(a)(2)]
Beginning on or about December 13, 2017 and continuing until December 16,
2017, in the Western District of Louisiana and elsewhere, the defendant, DILLON J.

MERRITT, caused the victim G.L., an intimate partner or dating partner of said

defendant, to travel in interstate commerce by force, coercion, duress, and fraud, and
2
Case 5:20-cr-00218-DEW-MLH Document 1 Filed 09/23/20 Page 3 of 4 PagelID#: 3

while in the course of, and as a result of, and to facilitate such conduct or travel,
committed and attempted to commit a crime of violence against G.L., in violation of
Title 18, United States Code, Section 2261(a)(2).

During the commission of the offense charged in Count 3, the defendant,
DILLON J. MERRITT, did:

(1) use a dangerous weapon;

(2) cause the victim G.L. serious bodily injury;

(3) commit aggravated sexual abuse, to wit: said defendant did
knowingly cause, or attempt to cause, the victim G.L. to engage in a sexual act,
by the use or attempted use of force against G.L., or by threatening or placing
G.L. in fear that she would be subjected to death, serious bodily injury, or
kidnapping, in violation of Title 18, United States Code, Sections 2261(b)(4),
2241(a), and 2246(2); and

(4) commit sexual abuse, to wit: said defendant did knowingly cause,
or attempt to cause, the victim G.L. to engage in a sexual act, by threatening or
placing G.L. in fear (other than by threatening or placing G.L. in fear that she
would be subjected to death, serious bodily injury, or kidnapping), in violation of
Title 18 United States Code, Sections 2261(b)(4), 2242(1), and 2246(2);

all in violation of Title 18, United States Code, Section 2261(a)(2), (b)(8), and (b)(4).
Count 4
Possession with the Intent to Distribute Methamphetamine
[21 U.S.C. § 841(a)(1) and (b)(1)(C)]
Beginning on or about December 18, 2017 and continuing until December 16,
2017, in the Western District of Louisiana and elsewhere, the defendant, DILLON J.

MERRITT, did knowingly and intentionally possess with the intent to distribute a
3
Case 5:20-cr-00218-DEW-MLH Document 1 Filed 09/23/20 Page 4 of 4 PageID#: 4

mixture or substance containing a detectable amount of methamphetamine, a Schedule
II controlled substance, all in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(C).

A TRUE BILL: ALEXANDER C. VAN HOOK
Acting United States Attorney

REDACTED (° A Coe.

GRAND JURY FOREPERSON CADESBY B. COOPER
NY Registration No. 5415583
Assistant United States Attorney
300 Fannin Street, Suite 3201
Shreveport, LA 71101
Telephone: (318) 676.3600

 

 
